DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Joy (REG#35562) on 8/19/2022.

FOR THE CLAIMS:

Claim 1. (Currently Amended) An electronic device comprising: a stretchable substrate with a flap formed by a U-shaped cut in the stretchable substrate, wherein the flap is: disconnected by the U-shaped cut from a main section of the stretchable substrate except on one side, and exclusively connected to the main section via a connected section of the substrate between a first end and a second end of the U-shaped cut; an electronic component disposed on the flap with electrical contacts connected to conductive tracks disposed on the substrate, wherein the conductive tracks extend between the electronic component disposed on the flap, and other parts of the electronic device outside the flap via the connected section; and a first lamination layer and a second lamination layer on opposing sides of the stretchable substrate, wherein the flap with the electronic component is disposed in a pocket formed between the first lamination layer and the second lamination layer, wherein the first and second lamination layers are exclusively adhered to the main section of the stretchable substrate so the flap with the electronic component is exclusively attached to the first and second lamination layers via the connected section of the stretchable substrate; wherein the electronic component is globtopped by a solid material disposed entirely on the flap.

Claim 3 is cancelled.

Claim 14. (Currently Amended) A method of manufacturing an electronic device, the method comprising: creating a U-shaped cut in a stretchable substrate to provide a flap in the stretchable substrate, wherein the flap is: disconnected by the U-shaped cut from a main section of the stretchable substrate except on one side, and exclusively connected to the main section via a connected section of the substrate between a first end and a second end of the U-shaped cut; providing an electronic component on the flap with electrical contacts connected to conductive tracks disposed on the substrate, wherein the conductive tracks extend between the component disposed on the flap, and other parts of the electronic device outside the flap via the connected section; and providing a first lamination layer and a second layer on opposing sides of the stretchable substrate, wherein the flap with the electronic component is disposed in a pocket formed between the first lamination layer and the second lamination layer, wherein the first and second lamination layers are exclusively adhered to the main section of the stretchable substrate so the flap with the electronic component is exclusively attached to the first and second lamination layers via the connected section of the stretchable substrate; wherein the electronic component is globtopped by a solid material disposed entirely on the flap.

Allowable Subject Matter
Claims 1-2, 4-15 are allowed.

The following is an examiner’s statement of reasons for allowance of claims 1 and 14: 
The prior art does not teach or suggest an electronic device and a method of manufacturing an electronic device comprising: a stretchable substrate with a flap formed by a U-shape cut in the stretchable substrate, an electronic component disposed on the flap with electrical contacts connected to conductive tracks disposed on the substrate; and a first and second lamination layer on opposing sides of the stretchable substrate, the flap disposed in a pocket formed between the first and second lamination layer, the first and second laminations are exclusively adhered to a main section connected to the flap via a connected section so the flap is exclusively attached to the first and second lamination layers via the connected section of the stretchable substrate; and wherein the electronic component is globtopped by a solid material disposed entirely on the flap, in combination with all other features claimed.
Regarding claims 2, 4-13 and 15, these claims are allowed based on their dependence on the allowable independent claims 1 and 14 discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847